FOURNET, Chief Justice
(concurring in part and dissenting in part).
■ I fully agree with the majority that (1) the plaintiff Mrs. Harvey E. Kennedy was, at the time of her injury, an invitee of the owners of The Cottage plantation and that these owners were not the insurer of her safety on that occasion, owing her only the duty of exercising ordinary and reasonable care for her safety commensurate with the nature of the premises and the use envisioned by the invitation to enter, and (2) that failure of the owners or occupants to adequately and timely warn the invitee of latent or concealed peril of which they have knowledge imposes liability upon them. However, I cannot agree with the majority that under the facts and circumstances of this case the owners could not reasonably have foreseen that Bruss and his group (including the plaintiff) would use the suspension footbridge.
The record unmistakably shows, as found by both the trial judge and the Court of Appeal, that Bruss, in making the arrangements for the tour with Estelle Munson, employed by the defendant owners for that purpose in their absence, secured her permission to cross the footbridge. It is hornbook law that knowledge of the agent is imputed to the principal. Consequently, plaintiff, as a paying customer of the defendants, “had a right to assume that the premises into which she was invited were safe and was not charged with any legal duty of looking out for lurking or hidden dangers.” Cassanova v. Paramount-Richards Theatres, 204 La. 813, 16 So.2d 444, and the authorities therein cited. If there were any limitations as to the use of this bridge, it was incumbent upon the employee to have so advised Bruss.
The fact that there was a sign on the bridge “Enter at Your Own Risk” does not detract from the duties imposed upon the owners to inform the user by timely *887and proper notice of its limitations, which, in this case, was as to capacity. To hold otherwise would he to permit an owner to relieve himself of liability for injuries caused by their own acts of negligence, commission, or omission, which is contrary to our public policy.